Citation Nr: 0910094	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of fracture to the 
left femur.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected psychophysiological 
musculoskeletal reaction.

4.  Entitlement to an effective date earlier than July 16, 
2003 for the grant of service connection for paroxysmal 
benign arrhythmia (a heart disorder).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and June 2005 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  The 
Veteran subsequently relocated and jurisdiction of his claims 
was transferred to the RO in St. Petersburg, Florida.      

This case was previously before the Board in January 2007, at 
which time the Board issued a decision denying the PTSD and 
increased rating claims at issue.  However, the Veteran 
appealed the Board's decision for these issues to the U.S. 
Court of Appeals for Veterans Claims (Court).    

Pursuant to a April 2008 Order and Joint Motion, the Court 
vacated the Board's decision with respect to these issues and 
remanded them for additional Veterans Claims Assistance Act 
of 2000 (VCAA) notice, a new and more detailed VA examination 
and opinion, and corroboration of his alleged PTSD stressors. 

The case has now returned to the Board so that it can 
implement the Court's directives.  After receiving this case 
back from the Court, the Board sent the Veteran and his 
attorney a letter in December 2008 informing them they had 90 
days to submit additional evidence.  His attorney responded 
in February 2009, submitting unit records from the National 
Archives and Records Administration (NARA) that confirm the 
Veteran's in-service PTSD stressors.  This evidence was 
accompanied with a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2008).  Thus, the Board can consider this evidence 
at this time.     
      
In its January 2007 decision, the Board also remanded the 
additional issue of an increased rating for paroxysmal benign 
arrhythmia for the issuance of a statement of the case (SOC), 
based on the Court's decision in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  The RO immediately complied with 
the Board's remand by issuing a January 2007 SOC addressing 
this issue.  But the Veteran did not perfect his appeal of 
this issue by then filing a timely substantive appeal (e.g., 
VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2008).  So the issue of an increased rating for paroxysmal 
benign arrhythmia is not before the Board.  

However, the Board sees that in a December 2008 Report of 
Contact, the Veteran's Attorney clarified that the Veteran 
intended to file a new claim for an increased rating beyond 
10 percent for paroxysmal benign arrhythmia.  The RO has 
acknowledged this claim by way of a December 2008 VCAA 
letter, so apparently is developing this claim for 
adjudication, if not already adjudicated.  Therefore, this 
matter is referred to the RO for the necessary action that 
appears to be ongoing.

To comply with the Court's Order, as well as to conduct 
additional development, the Board is again remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Initially, the Board notes that in its April 2008 Order and 
Joint Motion, the Court remanded the increased rating issues 
for additional VCAA notice compliant with the Court's recent 
decisions in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In addition, the Court directed the Board to request 
corroboration of the Veteran's alleged PTSD stressors.  
However, subsequently, the Veteran's attorney submitted 
evidence from NARA that confirmed the Veteran's stressors of 
mortar and sniper fire.  Furthermore, the RO in December 2008 
sent the Veteran a VCAA letter for his increased rating 
claims that was compliant with both Vasquez and Dingess, 
supra.  Hence, no further development is necessary for these 
two requests.  

However, the Board finds that other additional development of 
the evidence is required.

First, with regard to the Veteran's claim for PTSD, although 
the RO sent the Veteran a VCAA notice letter dated in 
December 2003, this letter did not specifically advise the 
Veteran of what evidence is necessary to substantiate the 
claim for PTSD.  That is, the Veteran was not advised that 
establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A revised 
letter with this information should be sent to the Veteran.  
In addition, this VCAA notice letter should comply with the 
recent Court case of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Second, the Veteran's VA treatment records on file only date 
from 2005.  And it is unclear whether the claims folder 
contains complete VA treatment records from 2005.  So if he 
has since received additional relevant treatment, 
these records should be obtained, as well as complete records 
from 2005.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Third, in October 2008, the Veteran provided authorization 
for the release of private records (VA Form 21-4142) for Dr. 
J.C., MD., dated from 2005 to the present, and for Dr. S.P., 
MD., dated from 2007 to the present.  These records, if 
available, may be relevant to several claims at issue.  There 
is no indication the RO attempted to obtain these private 
records.  VA is required to make reasonable efforts to obtain 
all "relevant" records, including private records, which 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  VA 
regulation clarifies that "reasonable efforts" will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  38 
C.F.R. § 3.159(c)(1).  A remand is required in order to 
comply with the duty to assist and secure these records.    

Fourth, in July 2008, the Veteran submitted a Social Security 
Statement.  It is unclear whether the Veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA) due to his various medical disorders.  
In any event, SSA records are not on file and must be 
obtained before deciding these claims since these records may 
specifically pertain to the claims at issue.  38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain any SSA disability records.  

Fifth, as to the increased rating claim for residuals of a 
fracture to the left femur (thigh), a more current and 
detailed VA examination is warranted to adequately rate this 
disability.  In fact, his last VA examination that addressed 
this disorder was in January 2004, so over five years ago.  
See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2008); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).

Sixth and seventh, in the April 2008 Order and Joint Motion, 
the Court requested another VA examination to rate his 
service-connected psychosocial musculoskeletal disability 
(originally service-connected as a back and chest disability 
with psychological symptoms).  The Board previously only 
rated the psychiatric aspects of this disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9422.  But the provisions 
of 38 C.F.R. § 4.126(d) instruct that when a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, such as the case here, the rating 
agency shall evaluate the disability under a diagnostic code 
that represents the dominant (more disabling) aspect of the 
condition.  See also 38 C.F.R. § 4.14 (rule against 
pyramiding).  Consequently, here, separate VA examinations 
are warranted to determine whether the psychiatric or back 
(orthopedic) manifestations of this single disability are 
more severe.  Per the April 2008 Joint Motion, these 
examinations should also address the extent of occupational 
and social impairment due to his psychiatric and back 
manifestations of the disability, as well as address whether 
there is a relationship between any current back disorder and 
in-service injury (ladder accident), in addition to any 
relationship between a current back disorder and his service-
connected psychosocial musculoskeletal reaction.  

Eighth, a remand is required for VA psychiatric examination 
to determine if the Veteran has PTSD attributable to the in-
service stressors that have been sufficiently verified.  In 
this regard, the Board is aware that a VA examination to 
determine if there is a nexus between the claimed in-service 
stressor and a PTSD diagnosis is only necessary if the 
existence of the claimed in-service stressor has been 
corroborated.  See VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section D, Topic 15, Block a.  
In the present case, in February 2009, the Veteran's attorney 
submitted evidence from NARA that corroborates the Veteran's 
in-service stressors of exposure to mortar attacks, rocket 
fire, and sniper fire in 1970 during his Vietnam service.  
The previous January 2004 VA psychological examination did 
not include consideration of PTSD.  Therefore, a remand is 
required for a VA psychiatric examination for PTSD.    

Ninth, based on the Court's decision in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), a remand is required for the RO 
to send the Veteran an SOC with respect to the issue of an 
effective date earlier than July 16, 2003 for the grant of 
service connection for paroxysmal benign arrhythmia (a heart 
disorder).  In this regard, the RO granted service connection 
for paroxysmal benign arrhythmia at 10 percent in a June 2005 
rating decision, assigning an effective date of July 16, 
2003.  The Veteran then submitted a March 2006 letter, within 
one year of notification of that rating decision, expressing 
dissatisfaction with the effective date assigned.  The 
Veteran believes the effective date should be retroactive to 
1972 or 1973.  This statement is clearly tantamount to a 
timely NOD.  38 C.F.R. § 20.201 (2008).  See Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the 
Veteran desired appellate review, meeting the requirement of 
section 38 C.F.R. § 20.201 was not an onerous task).  See, 
too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle 
v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 
Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 
1584-85 (Fed. Cir. 1994).  The file, however, does not 
reflect that a SOC has been issued concerning this effective 
date issue pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran another VCAA notice 
letter with regard to his PTSD claim.  
This letter should advise that 
establishment of service connection for 
PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  In addition, 
this VCAA notice letter should comply 
with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise 
him that a downstream disability rating 
and an effective date will be assigned 
if his service-connection claim for 
PTSD is granted.

2.	Obtain the records of any medical 
treatment from January 2005 to the 
present from the VA Medical Center (VAMC) 
in West Palm Beach, Florida.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Attempt to obtain private medical 
records of Dr. J.C., MD., dated from 
2005 to the present, and Dr. S.P., MD., 
dated from 2007 to the present.  
Utilize the information provided by the 
Veteran on his October 2008 completed 
release (VA Form 21-4142), in order to 
obtain these records.  

4.	Contact the Veteran or his attorney to 
determine if he is receiving SSA 
disability benefits.  If he is, then 
request from the SSA complete records 
associated with the Veteran's 
disability claim(s).  That is, request 
copies of the disability determination 
and all medical records considered.  If 
no records are available or do not 
exist, a response to that effect must 
be documented in the claims file, and 
the Veteran must be notified. 

5.	Then schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his residuals of a 
fracture to the left femur (thigh).  He 
is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences to his 
claim for a higher rating.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  In particular, the examiner 
should discuss all applicable ranges of 
motion for the left femur (thigh) - 
flexion, extension, abduction, and 
adduction.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history - 
including, in particular, the records 
of his recent treatment.  The 
examination report must state whether 
such review was accomplished.      

The examiner should discuss whether the 
Veteran has additional functional loss 
from this disability - including 
additional limitation of motion above 
and beyond that demonstrated, due for 
example to the extent of his pain and 
painful motion, or due to 
premature/excess fatigability, weakness 
or weakened movement, or incoordination, 
including during times when his symptoms 
are most prevalent, e.g., during 
prolonged use or "flare-ups."  
See 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the examiner should discuss 
how this disability impacts upon his 
activities of daily living, 
including his employment per 38 C.F.R. 
§ 4.10.  

6.	Then schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the thoracic back 
manifestations of his service-connected 
psychosocial musculoskeletal 
disability.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, 
may have adverse consequences to his 
claim for a higher rating.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history - 
including, in particular, the records 
of his recent treatment.  The 
examination report must state whether 
such review was accomplished.      

The examiner should diagnose any 
thoracic back disorder present.  The 
examiner should discuss whether the 
Veteran has additional functional loss 
from this disability - including 
additional limitation of motion above 
and beyond that demonstrated, due for 
example to the extent of his pain and 
painful motion, or due to 
premature/excess fatigability, weakness 
or weakened movement, or incoordination, 
including during times when his symptoms 
are most prevalent, e.g., during 
prolonged use or "flare-ups."  
See 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the examiner should discuss 
how this disability impacts upon his 
activities of daily living, 
including his employment per 38 C.F.R. 
§ 4.10.  

      In addition, the examiner should 
answer the following question posed by 
the Court's Joint Motion:  Is it at 
least as likely as not 
(meaning 50 percent or more probable) 
that there is a relationship between 
any current thoracic back disorder and 
an in-service injury (ladder accident)? 
    
7.	Then schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of the psychiatric 
manifestations of his service-connected 
psychosocial musculoskeletal disability.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The RO should advise the 
Veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
made available to the examiner for review 
for the examination and the examination 
report should indicate whether such 
review was accomplished.  The examination 
report should include a complete 
discussion of the Veteran's subjective 
complaints, findings on mental status 
examination, and a multi-axial diagnosis 
with Global Assessment of Functioning 
(GAF) score.  Furthermore, the examiner 
should discuss how the psychiatric 
manifestations of this disability impacts 
upon his activities of daily living, 
including his employment per 38 C.F.R. 
§ 4.10.  

      In addition, the examiner should 
answer the following question posed by 
the Court's Joint Motion:  Is it at 
least as likely as not 
(meaning 50 percent or more probable) 
that there is a relationship between 
any current thoracic back disorder and 
his service-connected psychosocial 
musculoskeletal reaction?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

8.	As to the PTSD claim, schedule the 
Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of 
any PTSD present.  Prepare a summary of 
the following verified in-service 
stressors:  NARA has confirmed that the 
Veteran was exposed to mortar attacks, 
rocket fire, and sniper fire in 1970 
during his service in Vietnam.  Only 
these particular stressors should be 
considered by the VA examiner, since no 
other stressors are verifiable.   
Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
medical and other history - including, 
in particular, the records of the 
treatment post-service in question.  
The examination report must state 
whether such review was accomplished.  
Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Does the Veteran have PTSD?

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to his 
verified stressors discussed 
above?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

9.	Also provide the Veteran and his 
attorney a SOC on the issue of whether 
he is entitled to an effective date 
earlier than July 16, 2003 for the 
grant of service connection for 
paroxysmal benign arrhythmia.  Give him 
time to perfect an appeal of this claim 
by filing a timely substantive appeal 
(VA Form 9 or equivalent).  Only if he 
does should this claim be returned to 
the  Board for further appellate 
consideration.  

10.	 Upon completion of this 
additional notice and   development, 
then readjudicate all claims on appeal 
in light of any additional evidence 
secured.  When readjudicating the issue 
of an increased rating for his 
psychosocial musculoskeletal 
disability, please consider the 
provisions of 38 C.F.R. § 4.126(d), 
which instruct that when a single 
disability has been diagnosed both as a 
physical condition (thoracic back) and 
as a mental disorder, such as the case 
here, the rating agency shall evaluate 
the disability under a diagnostic code 
that represents the dominant (more 
disabling) aspect of the condition.  
See also 38 C.F.R. § 4.14 (rule against 
pyramiding).  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his attorney a 
supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




